DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Kinoshita (U.S. 2014/0347823) teaches a sensor unit comprising a ‘first sensor device 23, the second sensor device 27, and the third sensor device 45 are formed of angular velocity sensors having single detection axes 49a, 49b, and 49c, namely gyro sensors, respectively. In each of the angular velocity sensors, the detection axis 49a, 49b, or 49c is perpendicular to the outer surface 23a, 27a, or 45a. The combination of the first, second, and third sensor devices 23, 27, and 45 detects the angular velocities around three orthogonal axes’ (see para. 0052). Kinoshita further teaches a connector 14 which is disposed on the first surface of the substrate.
However, Kinoshita fails to disclose an inner and outer case.
	The prior art of record fails to teach the invention as set forth in claim 1-20, and the Examiner can find no teaching of the sensor unit, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855